         Case 1:16-cr-10320-PBS Document 453 Filed 01/07/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA                      )
                                                )
  v.                                            )   No. 16-Cr-10320-GAO
                                                )
  (2) JAMES GIANNETTA,                          )
                                                )
         Defendant.                             )


       The United States of America, by Assistant United States Attorneys James E. Arnold and

Jared C. Dolan, hereby submits the accompanying witness list.

       The Government reserves the right to amend its witness as may be necessitated by further

review of the evidence, stipulations, defense submissions, and/or events at trial.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:      /s/ James E. Arnold
                                                      JAMES E. ARNOLD
                                                      JARED C. DOLAN
                                                      Assistant U.S. Attorneys
         Case 1:16-cr-10320-PBS Document 453 Filed 01/07/19 Page 2 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/ James E. Arnold
                                                      JAMES E. ARNOLD
                                                      Assistant United States Attorney


Date: January 7, 2019




                                                 2
 Case 1:16-cr-10320-PBS Document 453 Filed 01/07/19 Page 3 of 5




                   United States v. James Giannetta, et al.
                          No. 16-Cr-10320-GAO

          LIST OF POTENTIAL GOVERNMENT WITNESSES

1.   Detective Pedro Arce (retired)
     San Diego Harbor Police
     San Diego, CA

2.   Special Agent Lise Baillargeon
     FBI
     Boston, MA

3.   Postal Inspector Chris Cipoletta
     U.S. Postal Inspection Service
     Boston, MA

4.   Detective Brian Coen
     Quincy Police Department
     Quincy, MA

5.   Task Force Officer John Comeau
     FBI
     Boston, MA

6.   Task Force Officer Ryan Desmond
     FBI
     Boston, MA

7.   Postal Inspector Edward Phillips
     United States Postal Inspection Service
     Boston, MA

8.   Postal Inspector Ana Flores
     U.S. Postal Inspection Service
     San Diego, CA

9.   Zachary Forsyth
     Star Market
     Quincy, MA




                                        3
 Case 1:16-cr-10320-PBS Document 453 Filed 01/07/19 Page 4 of 5




10.   Inspector Phil Garn (retired)
      U.S. Postal Inspection Service
      San Diego, CA

11.   Lauren George
      Financial Analyst
      Contractor, US Attorney’s Office - Boston
      Boston, MA

12.   Task Force Officer Mark Gibbons
      FBI
      Boston, MA

13.   Jesse Gillis
      Weymouth, MA

14.   Michael Hitchcock
      Senior Forensic Chemist
      United States Postal Inspection Service
      Dulles, VA

15.   Task Force Officer Robert MacHugh
      FBI
      Boston, MA

16.   Supervisory Special Agent Scott McDermott
      FBI
      Boston, MA

17.   Task Force Officer Dan McIntyre
      FBI
      Boston, MA

18.   Daniel Ponce
      Everett, MA

19.   Bruce Reisman
      Boston, MA

20.   James Robbins
      Star Market
      Quincy, MA

                                       4
 Case 1:16-cr-10320-PBS Document 453 Filed 01/07/19 Page 5 of 5




21.   Task Force Officer Jason Sutherland
      DEA
      Boston, MA

22.   Ally M. Southerland
      Crime Scene Specialist
      San Diego Police Department
      San Diego, CA

23.   Officer Elias Uskokovic
      San Diego Harbor Police
      San Diego, CA

24.   Custodian of Records
      Bank of America




                                     5
